Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1 and 3-6, in the reply filed on March 1, 2022 is acknowledged.
Claims 2 and 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, recites “the outer face of the blade wire” which lacks antecedent basis making it unclear to what it refers.  The Examiner suggests the following amendments: “an outer face of the blade wire”.
Claims not listed above are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2005/0003034) in view of Kikusawa (US 2007/0243282) and JP 59-71841.
Watanabe et al. (US 2005/0003034) disclose a flexible tube production apparatus (fig. 2) for producing a flexible tube by extrusion molding ([0022], gradually changing the stiffness in the longitudinal direction (i.e., less stiff means more flexible); [0003] for making catheter; note instant specification discloses that catheters are example of flexible tube [0010]), comprising:
a die that extrudes a resin onto a surface of a core member 10; and
a resin supply portion 8, 9 capable of supplying, to the die 3, a first resin and a second resin different from the first resin ([0022], different in stiffness); 
wherein the die includes
	a cylindrical inner die 5 having an outer face in which a groove 11 is formed [0051], and
an outer die 3 surrounding the inner die 5 such that a predetermined gap is generated between the outer die 3 and the outer face of the inner die 5 (fig. 2), the outer die 3 having an extrusion hole that extrudes the resins having been supplied to the gap, onto the outer face of the core member (fig. 2);
wherein
the outer die 3 and the inner die 5 are arranged such that the center axes thereof are coaxial with each other (fig. 2) and 
the resin supply portion 8, 9 supplies the first resin and the second resin to the die while the inner die rotates about the center axis [0054] (see figs. 1-2; [0040]-0051]).
Kikusawa (US 2007/0243282) discloses a flexible tube production apparatus including a die that extrudes resin on a surface of a blade wire 3, 4, 5 (figs. 1-4; [0091]-[0098]).
JP 59-71841 discloses a flexible tube production apparatus (see figure) for producing a flexible tube by extrusion molding (the figure shows the tube being wound (i.e., flexible enough to be wound)), comprising:
a die that extrudes a resin onto a surface of a core member 10 (see figure); and
a resin supply portion 7 for supplying a resin to the die (see figure);
wherein the die includes
a cylindrical inner die 8 having an outer face in which a groove is formed (see figure),
a tubular member 9 housed inside the inner die 8, the tubular member 9 having a through-hole that allows the core member 10 to be inserted from one end to the other end of the tubular member 9 (see figure), and
an outer die 2, 3 surrounding the inner die 8 such that a predetermined gap is generated between the outer die 2, 3 and the outer face of the inner die 8, the outer die 2,3 having an extrusion hole that extrudes a resin having been supplied to the gap, onto the outer face of the core member 10 that is fed from the other end of the tubular member 9 (see figure), wherein
the outer die 2, 3, the inner die 8, and the tubular member 9 are arranged such that the center axes thereof are coaxial with each other (see figure), 
the tubular member is fixed (see figure; see p. 3 of English translation filed with IDS filed on July 29, 2019, inner hose guide pipe is passed through the hollow of the mandrel, it is fixed and doubles as a support for the rotating mandrel 8), and 
the resin supply portion 7 supplies the resin to the die while a drive (not shown) drives gears 11 which rotates the inner die 8 about the center axis (see figure; see p. 3 of English translation filed with IDS filed on July 29, 2019).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the core element of the apparatus of Watanabe et al. (US 2005/0003034) to be a blade wire, as disclosed by Kikusawa (US 2007/0243282), because such a modification is known in the art and would enable production of an alternative core product, namely a blade wire product; and to further modify the apparatus with a tubular member and a drive, as disclosed by JP 59-71841, because such a modification is known in the art and would enable guiding of the core member/blade wire and would provide a configuration for rotating the inner die which rotation of the inner die is desired by Watanabe et al. (US 2005/0003034) as mentioned above.  In other words, it would be obvious to use means known in the art for rotating an inner die, as disclosed by JP 59-71841, to enable the rotating of the inner die disclosed by Watanabe et al. (US 2005/0003034).  And, it would be obvious to further modify the drive to be a motor because motors for enabling rotational drive are known in the art, as disclosed by Kikusawa (US 2007/0243282: [0094]).
As to claims 3-4, Watanabe et al. (US 2005/0003034) further discloses that 
(Claim 3) it is known in the prior art for a resin supply portion to includes:
a first extruder that ejects the first resin;
a second extruder that ejects the second resin; and
a mixing valve capable of changing a mixing ratio of the first resin ejected from the first extruder to the second resin ejected from the second extruder ([0009]-[0013], first resin A is supplied by resin A extruder and the amount resin A supplied is controlled by valve 41, second resin B is similarly supplied and controlled, wherein such valves are capable of changing a mixing ratio between the first and second resins); and 
(Claim 4) wherein the mixing valve includes:
a first valve capable of changing a first distribution ratio that is a ratio of an amount of the first resin to be supplied to the die to an amount of the first resin to be discharged to the outside; and
a second valve capable of changing a second distribution ratio that is a ratio of an amount of the second resin to be supplied to the die to an amount of the second resin to be discharged to the outside, and
the mixing valve changes the first distribution ratio and the second distribution ratio, with a total of the amount of the first resin to be supplied from the first valve to the die and the amount of the second resin to be supplied from the second valve to the die being kept constant, thereby increasing or decreasing the mixing ratio of the first resin to the second resin in association with the extrusion molding of the flexible tube ([0009]-[0013], when resins A or B are selected by switching devices 39, 40 using switching valves 41 and supplied to the die holder, the resin that is not selected passes through the resin discharge port (i.e., which defines the distribution ratios for resins A and B); [0049] when switching resins A and B, the total supplied amount of both resins is kept constant).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10,350,808 in view of Watanabe et al. (US 2005/0003034), Kikusawa (US 2007/0243282) and JP 59-71841.  Claims 4-6 of U.S. Patent No. 10,350,808 disclose the apparatus substantially as claimed except for a wire blade and a motor and for the die including a cylindrical inner die, a tubular member and an outer die.  Watanabe et al. (US 2005/0003034), Kikusawa (US 2007/0243282) and JP 59-71841 are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the raw material tube of the apparatus of claims 4-6 of U.S. Patent No. 10,350,808 to be a blade wire, as disclosed by Kikusawa (US 2007/0243282), because such a modification is known in the art and would enable production of an alternative core product, namely a blade wire product; to modify the die of the apparatus of claims 4-6 of U.S. Patent No. 10,350,808 with a die, as disclosed by Watanabe et al. (US 2005/0003034), because such a modification is known in the art and would provide an alternative configuration for the die known to be operable in the art; and to further modify the apparatus with a tubular member and a drive, as disclosed by JP 59-71841, because such a modification is known in the art and would enable guiding of the core member/blade wire and would provide a configuration for rotating the inner die which rotation of the inner die is desired by Watanabe et al. (US 2005/0003034) as mentioned above.  In other words, it would be obvious to use means known in the art for rotating an inner die, as disclosed by JP 59-71841, to enable the rotating of the inner die disclosed by Watanabe et al. (US 2005/0003034).  And, it would be obvious to further modify the drive to be a motor because motors for enabling rotational drive are known in the art, as disclosed by Kikusawa (US 2007/0243282: [0094]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744